EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Rejent on 5/31/2022.

The application has been amended as follows: 
Claim 30, line 19: “landmarks” was changed to “landmark”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claim 18, the closest prior art of Bhandari (U.S. Pub. No. 2011/0275957) (previously cited) in view of Crawford et al. (U.S. Pub. No. 2013/0345718) (previously cited) and de Almeida Barreto (U.S. Pat. No. 10499996) (previously cited) fails to disclose: “processing the image to determine a compensatory angle in the captured image between each visual indicator of the sensor axis and its respective user-drawn line identifying the plane of the respective anatomical landmark based on the user input plane; and utilizing the compensatory angles and a measured angle between the first and second sensors to calculate an absolute anatomical angular orientation of the respective anatomical landmark”, in combination with the other claim limitations. In particular the cited prior art discloses computer aided surgical systems for identifying and calculating position and orientations within the system, but fails to disclose calculating angles between a user drawn line in the image of the anatomical landmark and the respective sensors.   
The following is an examiner’s statement of reasons for allowance: With regard to claim 30, the closest prior art of Bhandari in view of Crawford and de Almeida Barreto fails to disclose: “execute an image processing routine to identify the sensors within the image and the sensor axis of each of the first and second sensors, receive, via the user input device, the input identification of the plane of the desired anatomical landmark with respect to one of the first and second sensors, and process the image to determine a compensatory angle in the image between each sensor axis and its user-drawn line identifying the plane of the respective anatomical landmark, wherein the processor is further configured to calculate an absolute anatomical angular orientation of the landmark utilizing the compensatory angles and a measured angle between the first and second sensors”, in combination with the other claim limitations. In particular the cited prior art discloses computer aided surgical systems for identifying and calculating position and orientations within the system, but fails to disclose calculating angles between a user drawn line in the image of the anatomical landmark and the respective sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY MITCHELL FOLEY whose telephone number is (571)272-8607. The examiner can normally be reached Mon - Thurs 7am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.F./Examiner, Art Unit 3791                                                                                                                                                                                                        
/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791